DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/29/2021 and 3/31/2022 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 



The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), reads as follows (see also MPEP 2111.01):

CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1). 415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”).
The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim limitation “restore hair growth” as requiring the hair to be returned to its original state was held to be an incorrect interpretation of the limitation. The court held that, consistent with applicant’s disclosure and the disclosure of three patents from analogous arts using the same phrase to require only some increase in hair growth, one of ordinary skill would construe “restore hair growth” to mean that the claimed method increases the amount of hair grown on the scalp, but does not necessarily produce a full head of hair.).


The broadest reasonable interpretation of a claim drawn to a program typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See the OG Notice of 23 February 2010 entitled "Subject Matter Eligibility of Computer Readable Media", 1351 OG 212. 

When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Since none of the clearly and unambiguously exclude propagating signals from the full scope of the claimed invention. Furthermore, because signals can be considered to "store" the values of the information being transmitted, at least during the transient period of the transmission, the term "storage" also fails to clearly and unambiguously exclude such signals from the claimed invention.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 

Claim 22 defines a program embodying functional descriptive material (i.e., a computer program or computer executable code). However, the claim does not define a “non-transitory computer-readable medium or non-transitory computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily non-transitory computer readable, and thus NOT able to impart any functionality of the recited program.  

The examiner suggests amending the claim(s) to embody “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).   Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory. Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible non-transitory computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient. If the scope of the claimed medium covers media other than “non-transitory computer readable” media, the claim remains non-statutory. The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a non-transitory computer readable medium.





	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 15-24 recite a series of image data gathering steps that include viewing an image and detecting persons such as staff members and visiting customers to a location, determining how much the detected persons have smiled, calculating the frequency at which persons revisited the location within a time period, and counting the number of registered customers that have smiled.
The recited steps are mental processes that are merely performed in the human mind by observing image data of a location.   
For example, the claims state performing the steps of  “the feature being extracted from images which are taken by one or more cameras and which depict the captured person … determining, if the one registered staff member corresponding to the captured person is distinguished in the distinction step, whether the one registered staff member corresponding to the captured person has smiled on a basis of a smile index that indicates a smile degree of the captured person … taking a staff smile count that is a count by which at least ones of the one or more registered staff members are determined to have smiled … detecting that the one registered customer corresponding to the captured person has revisited … taking a customer revisit count that is a count by which revisits by at least ones of the one or more registered customers in the preset time period are detected in the customer-revisit detection step … determining, if the one registered customer corresponding to the captured person is distinguished in the distinction step, whether the one registered customer corresponding to the captured person has smiled … taking a customer smile count that is a count.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely perform detecting image regions such as staff members and visiting customers, determining how much the detected staff members and customers have smiled, calculating the frequency at which customers revisited the location within a time period, and counting the number of registered customers that have smiled.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when detecting and counting facial image regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.
It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 15-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image regions.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform the steps of “the feature being extracted from images which are taken by one or more cameras and which depict the captured person … determining, if the one registered staff member corresponding to the captured person is distinguished in the distinction step, whether the one registered staff member corresponding to the captured person has smiled on a basis of a smile index that indicates a smile degree of the captured person … taking a staff smile count that is a count by which at least ones of the one or more registered staff members are determined to have smiled … detecting that the one registered customer corresponding to the captured person has revisited … taking a customer revisit count that is a count by which revisits by at least ones of the one or more registered customers in the preset time period are detected in the customer-revisit detection step … determining, if the one registered customer corresponding to the captured person is distinguished in the distinction step, whether the one registered customer corresponding to the captured person has smiled … taking a customer smile count that is a count.”
The image region detecting steps are routine image data gathering steps that determine features of image regions and count the features within a time frame, and can be routinely performed by a generic computer.     
The claims merely recite abstract ideas of seeing persons in an image, determining facial expressions of persons, counting the numbers of times the persons have smiled and revisited the image location.  In claims 15-24, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of people captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 15-24 are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims 21, 22, and 23 element is vague and indefinite; “a count by which revisits.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (US 2018/0293612) in view of Yamaura et al. (US 2019/0180455).

Regarding claim 15, Yuasa teaches an information processing device, comprising: a distinction unit that distinguishes one registered staff member of one or more registered staff members or one registered customer of one or more registered customers, the one registered staff member or the one registered customer corresponding to a captured person, the distinction being made on a basis of feature information of a feature of the captured person (see figure 6, figure 10, para. 0083, where Yuasa discusses capturing images and performing facial recognition), the feature information including 
feature information of the one or more registered staff members (see figure 6, figure 10, para. 0040, 0083, where Yuasa discusses capturing images and performing facial recognition to identify staff members),  and 
feature information of the one or more registered customers (see figure 6, figure 10, para. 0040, 0083, where Yuasa discusses capturing images and performing facial recognition to detect customers),
on a basis of staff registration information containing the feature information of the one or more registered staff members (see figure 6, figure 10, para. 0040, 0083, where Yuasa discusses capturing images and performing facial recognition to identify staff members), and 
on a basis of customer registration information containing the feature information of the one or more registered customers, the feature being extracted from images which are taken by one or more cameras and which depict the captured person (see figure 6, figure 10, para. 0040, 0083, where Yuasa discusses a camera capturing images and performing facial recognition to detect customers);
a staff-smile determination unit that determines, if the distinction unit distinguishes the one registered staff member corresponding to the captured person, whether the one registered staff member corresponding to the captured person has smiled on a basis of a smile index that indicates a smile degree of the captured person, the smile degree being calculated on a basis of the images which are taken by the one or more cameras and which depict the captured person (see figure 6, figure 10, para. 0040-0041, 0083, where Yuasa discusses capturing images to detect satisfaction degree of detected persons);
a customer-revisit detection unit that detects that the one registered customer corresponding to the captured person has revisited if the distinction unit distinguishes the one registered customer corresponding to the captured person (see figure 6, figure 10, para. 0043, 0046, where Yuasa discusses individual IDs of each customer captured in images used to recognize and distinguish the customers that visit the location);
a customer-revisit counting unit that takes a customer revisit count that is a count by which the customer-revisit detection unit detects that at least ones of the one or more registered customers have revisited in the preset time period (see figure 6, figure 10, para. 0043, 0046, where Yuasa discusses individual IDs of each customer captured in images used to distinguish the customers that are captured within a time period);
a customer-smile determination unit that determines, if the distinction unit distinguishes the one registered customer corresponding to the captured person, whether the one registered customer corresponding to the captured person has smiled on the basis of the smile index calculated on the basis of the images which are taken by the one or more cameras and which depict the captured person (see figure 6, figure 10, para. 0043, 0046, where Yuasa discusses individual IDs of each customer captured in images used to distinguish the customers); and
wherein, after the customer-revisit detection unit detects that the one registered customer corresponding to the captured person has revisited, the customer-revisit detection unit stops detecting whether the one registered customer corresponding to the captured person has revisited until a lapse of a preset interval (see figure 6, figure 10, para. 0043, 0046, where Yuasa discusses individual IDs of each customer captured in images used to distinguish the customers).
Yuasa does not expressly teach a staff-smile counting unit that takes a staff smile count that is a count by which the staff-smile determination unit determines that at least ones of the one or more registered staff members have smiled in a preset time period; a customer-smile counting unit that takes a customer smile count that is a count by which the customer-smile determination unit determines that the at least ones of the one or more registered customers have smiled in the preset time period.
However, Yamaura teaches a staff-smile counting unit that takes a staff smile count that is a count by which the staff-smile determination unit determines that at least ones of the one or more registered staff members have smiled in a preset time period (see para. 0019, 0068, where Yamaura discusses counting the number of times persons smile);
a customer-smile counting unit that takes a customer smile count that is a count by which the customer-smile determination unit determines that the at least ones of the one or more registered customers have smiled in the preset time period (see para. 0028, 0068, where Yamaura discusses counting the number of times persons smile within a time period).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa with Yamaura to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Yuasa in this manner in order to improve customer analysis and detection by recognizing the amount of times a customer smiles to improve customer service. prediction  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Yuasa, while the teaching of Yamaura continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the amount of smiles of detected persons to analyze the behavior of persons inside a business.  The Yuasa and Yamaura systems perform person detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 17, Yuasa teaches wherein, if the customer-revisit detection unit determines a preset number of times that the one registered customer corresponding to the captured person has smiled in a time period of the preset interval in which the customer-revisit detection unit has stopped detecting whether the one registered customer corresponding to the captured person has revisited, the customer-smile determination unit stops, until an end of the time period of the preset interval, determining whether the one registered customer corresponding to the captured person has smiled (see figure 6, figure 10, para. 0043, 0046, where Yuasa discusses individual IDs of each customer captured in images, the IDs are used to recognize revisiting customers).
The same motivation of claim 15 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa with Yamaura to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.

Regarding claim 18, Yuasa teaches wherein the staff-smile determination unit determines, in a customer-stay time period in which the distinction unit has distinguished an at least one registered customer corresponding to the captured person from the one or more registered customers, whether the one registered staff member corresponding to the captured person has smiled (see para. 0040, where Yuasa discusses the lingering time of smiling customers).
The same motivation of claim 15 is applied to claim 18.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa with Yamaura to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.

Regarding claim 19, Yuasa teaches further comprising: a customer registration unit that adds, to the customer registration information, the feature information of the captured person whom the distinction unit cannot distinguish as corresponding to the one registered staff member or the one registered customer as the feature information of the one registered customer to be newly registered (see para. 0070-0071, where Yuasa discusses when the system does not find the same profile, new data of the captured person in added to the database).
The same motivation of claim 15 is applied to claim 19.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa with Yamaura to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.

Regarding claim 20, Yuasa teaches further comprising: a visit-customer counting unit that takes a visit customer count corresponding to a sum of a new-customer registration count and the customer revisit count, the new-customer registration count being a count by which the customer registration unit adds, to the customer registration information, the feature information of the one registered customer to be newly registered in the preset time period (see para. 0070-0071, where Yuasa discusses system determines whether the captured person is in the database, new data of the captured person in added to the database).
The same motivation of claim 15 is applied to claim 20.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa with Yamaura to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.

Claim 21 is rejected as applied to claim 15 as pertaining to a corresponding method.
Claim 22 is rejected as applied to claim 15 as pertaining to a corresponding program.
Claim 23 is rejected as applied to claim 15 as pertaining to a corresponding computer-readable recording medium.
Claim 24 is rejected as applied to claim 15 as pertaining to a corresponding camera system.




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (US 2018/0293612) in view of Yamaura et al. (US 2019/0180455) in view of Kobayashi et al. (US 2014/0198234).

Regarding claim 16, Yuasa and Yamaura do not expressly teach wherein, if the distinction unit distinguishes the one registered customer corresponding to the captured person, the staff-smile determination unit: compares the smile index calculated on the basis of the images which are taken by the one or more cameras and which depict the captured person and a first threshold to each other, and determines, on a basis of a result of the comparison between the smile index and the first threshold, whether the one registered staff member corresponding to the captured person has smiled, wherein, if the distinction unit distinguishes the one registered customer corresponding to the captured person, the customer-smile determination unit compares the smile index calculated on the basis of the images which are taken by the one or more cameras and which depict the captured person and a second threshold to each other, and determines, on a basis of a result of the comparison between the smile index and the second threshold, whether the one registered customer corresponding to the captured person has smiled, and wherein a smile degree corresponding to the first threshold is higher than a smile degree corresponding to the second threshold.
However, Kobayashi teaches wherein, if the distinction unit distinguishes the one registered customer corresponding to the captured person, the staff-smile determination unit: compares the smile index calculated on the basis of the images which are taken by the one or more cameras and which depict the captured person and a first threshold to each other (see para. 0669-0670, where Kobayashi discusses comparing a smile degree to a first threshold to determine the smile level), and
determines, on a basis of a result of the comparison between the smile index and the first threshold, whether the one registered staff member corresponding to the captured person has smiled (see para. 0669-0670, where Kobayashi discusses comparing a smile degree to a first threshold to determine the smile level),
wherein, if the distinction unit distinguishes the one registered customer corresponding to the captured person, the customer-smile determination unit compares the smile index calculated on the basis of the images which are taken by the one or more cameras and which depict the captured person and a second threshold to each other (see para. 0669-0670, where Kobayashi discusses capturing images of smiling persons and comparing a smile degree to a second threshold to determine the smile level), and
determines, on a basis of a result of the comparison between the smile index and the second threshold, whether the one registered customer corresponding to the captured person has smiled (see figure 5, para. 0669-0670, where Kobayashi discusses comparing a smile degree to a second threshold to determine the smile level), and
wherein a smile degree corresponding to the first threshold is higher than a smile degree corresponding to the second threshold (see figure 5, para. 0170, 0670, where Kobayashi discusses first and second thresholds to determine the smile level).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Yuasa and Yamaura with Kobayashi to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform customer detection and analysis.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Yuasa and Yamaura in this manner in order to improve customer analysis and detection by recognizing the amount of times a customer smiles and level of smile to improve customer service. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Yuasa and Yamaura, while the teaching of Kobayashi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the amount and level of smiles of detected persons to analyze the behavior of persons inside a business.  The Yuasa, Yamaura, and Kobayashi systems perform person detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mukai et al. (US 2016/0127657) discusses detecting faces in images and determining whether the faces smiled.
Chan et al. (US 2018/0349818) discusses determining the physical characteristics such facial expressions of persons in a physical region.

	




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663